Citation Nr: 1428209	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tonsillar cancer (claimed as throat cancer).

2. Entitlement to service connection for facial and neck scarring as residuals of tonsillar cancer.

3. Entitlement to service connection for peripheral neuropathy of all four extremities.  

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vascular headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a November 2009 rating decision by the RO in Wilmington, Delaware.  

The Philadelphia RO currently has original jurisdiction over the Veteran's claim. 

In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

As discussed in detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claims has been received.

The de novo claim for service connection for vascular headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2002 rating decision, the RO denied the claim of service connection for cancer of the neck, larynx, and gums.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.

2. Recently received evidence indicating that the Veteran's tonsillar cancer is the result of in-service herbicide exposure is not cumulative and relates to an unestablished fact. 

3. In a March 2002 rating decision, the RO denied the claim of service connection for vascular headaches.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.

4. Recently received evidence suggesting that the Veteran's vascular headaches are the result of his now service-connected posttraumatic stress disorder (PTSD) is not cumulative and relates to an unestablished fact.

5. The Veteran was exposed to Agent Orange in Vietnam during his period of active duty service from September 1962 to November 1966.

6. Tonsillar cancer is related to service.

7. Peripheral neuropathy of all four extremities is related to service.

8. Facial and neck scars are the result of tonsillar cancer. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for tonsillar cancer (claimed as throat cancer).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for vascular headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for tonsillar cancer have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for establishing service connection for peripheral neuropathy of all four extremities have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5. The criteria for establishing service connection for facial and neck scars as secondary to tonsillar cancer have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to reopen and grant all the claims on appeal, with the exception of the claim of service connection for vascular headaches, which is being reopened and remanded for further development.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Analysis

Claims to Reopen

Vascular Headaches and tonsillar Cancer (claimed as throat cancer)

In a March 2002 rating decision, the RO denied service for vascular headaches on the basis that there was no evidence that vascular headaches were incurred in or aggravated by service, nor was there evidence of chronic vascular headaches manifested to a compensable degree within one year after separation from service.  

The Veteran was provided notice of this decision and his appeal rights but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.  The March 2002 rating decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).  

The evidence received since the March 2002 rating decision includes the Veteran's testimony in December 2012 that he has had headaches since his service in Vietnam as well as his arguments that his headaches are secondary to his recently service-connected PTSD.  This this evidence is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet.App. 110 (2010).  The claim is therefore reopened.  

The reopened claim of entitlement to service connection for headaches will be addressed in the Remand section below.

As for tonsillar cancer, in the above-mentioned March 2002 rating decision, the RO also denied service connection for cancers of the neck, larynx, and gums because "the available scientific and medical evidence does not support the conclusion that the [Veteran's condition] is associated with herbicide exposure" or was incurred or aggravated during service. 

The Veteran was provided notice of this decision and his appeal rights in a March 21, 2002 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.  The March 2002 rating decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).  

The evidence received as part of the Veteran's March 2008 petition to reopen his claim for service connection for cancer of the throat area includes a January 2011 letter from the Veteran's private doctor who indicated that 6,000 veterans who were exposed to Agent Orange had developed tonsillar carcinoma.  This evidence is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade, supra.  The claim is therefore reopened.  

The reopened claim of entitlement to service connection for tonsillar cancer will be addressed immediately below. 

Service Connection

Tonsillar Cancer (claimed as throat cancer) and Peripheral Neuropathy

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, diseases listed under 38 C.F.R. § 3.309(e) shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service.  Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected.

In Combee v. Brown 24 F.3d 1039 (Fed.Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 C.F.R. § 3.303(d).

Here, the Board finds that the weight of the evidence of record supports a finding of service connection for tonsillar cancer and peripheral neuropathy of all four extremities.  

As for tonsillar cancer, the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  Second, in September 1991, the Veteran was diagnosed with squamous cell carcinoma of the right lateral tonsil.  That same month his doctor explained that he had stage III carcinoma of the right oral pharynx, tonsillar fossa, and the tonsil was the primary site of the origin.  Third, although tonsillar cancer is not among the diseases listed under 38 C.F.R. § 3.309(e) for diseases associated with exposure to herbicide agents on a presumptive basis, there is a positive medical opinion associating the tonsillar cancer with Agent Orange exposure.  See Combee, supra. 

Specifically, in January 2011, the Veteran's private doctor opined that that his tonsillar cancer is related to Agent Orange exposure as "there are 6,000 other veterans that have had a similar experience with Agent Orange and tonsillar carcinoma which leads me to believe that there is a direct cause and affect [sic] relationship between Agent Orange and oropharyngeal/tonsillar carcinomas."  

The claims file does not contain any evidence to the contrary. The Board observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As for peripheral neuropathy, private medical records dated in August 1968 document the Veteran's complaints of numbness and tingling in his arms and legs since December 1996, however peripheral neuropathy is first documented in 2006.  See e.g. VA treatment record dated in November 2006.  In a statement in February 2007, the Veteran reported that he has had neuropathy in all four extremities since service.  VA EMG studies in August 2007 show sensorimotor polyneuropathy in the lower extremities.  In April 2009, a VA examiner provided an impression of idiopathic polyneuropathy and sensorimotor polyneuropathy.  The examiner opined that it is at least as likely as not that the Veteran's neuropathy could be related to his Agent Orange exposure in Vietnam.  

Although the Veteran does not meet the criteria for service connection for peripheral neuropathy on a presumptive basis pursuant to either 38 C.F.R. § 3.309 or 38 C.F.R. § 3.309(e), the April 2009 VA opinion establishes that peripheral neuropathy of all four extremities is directly related to the Veteran's exposure to Agent Orange during service in Vietnam.  See 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that this opinion is highly probative as it was rendered by a neurologist.  The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  Second, it is consistent with the Veteran's 46 year history of complaints of symptoms of peripheral neuropathy in all four extremities.  The Veteran, as a lay person, is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Third, the examiner's opinion is uncontroverted by the other evidence of record.  

In summary, for the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence supports the Veteran's claims of entitlement to service connection for tonsillar cancer and peripheral neuropathy of all four extremities.  These benefits sought on appeal are accordingly granted.

Facial and Neck Scarring

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The weight of the evidence shows that the Veteran has facial and neck scarring as a result of his tonsillar cancer.  On the VA Agent Orange examination in June 2000, the examiner noted that the Veteran in 1992 underwent a radical neck surgery and resection of the oral cancer.  The examiner also noted that the Veteran in 2000 underwent a repeat surgical resection of the right side of the neck due to recurrent squamous cell carcinoma on the right side of the neck.  In August 2009, the Veteran submitted photos of his facial and neck scars.  In January 2011, his private doctor stated that he underwent a debilitating, disfiguring surgery for treatment of his right tonsillar carcinoma.   

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran's facial and neck scars are the result of his tonsillar cancer, for which service connection has been granted above.  Accordingly, the issue of service connection for tonsillar cancer is granted. 


ORDER

The claim for service connection for tonsillar cancer (claimed as throat cancer) is reopened.

The claim for service connection for vascular headaches is reopened.

Service connection for tonsillar cancer (claimed as throat cancer) is granted.  

Service connection for peripheral neuropathy of all four extremities is granted.

Service connection for facial and neck scars, secondary to tonsillar cancer, is granted. 





REMAND

In the May 2010 substantive appeal, the Veteran indicated that his headaches may be related to his service-connected PTSD.  Under the duty to assist a VA examination is warranted to determine the nature and etiology of the Veteran's headaches.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the remaining issue is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter which informs him of what the evidence must show to establish service connection for headaches as secondary to the service-connected PTSD. 

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
3. Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed headache disorder.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

In this capacity, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified headache disorder had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified headache disorder was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected PTSD.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


